0:19-cv-01542-DCN      Date Filed 09/11/20      Entry Number 29       Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

    GEORGE CUTTINO, JR.,                )
                                        )
                      Plaintiff,        )               No. 0:19-cv-1542-DCN
                                        )
                vs.                     )                      ORDER
                                        )
    ANDREW SAUL, Commissioner of Social )
    Security, 1                         )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on Magistrate Judge Paige J. Gossett’s Report and

    Recommendation (“R&R”), ECF No. 23, that the court affirm Commissioner of Social

    Security Andrew Saul’s (the “Commissioner”) decision denying George Cuttino Jr.’s

    (“Cuttino”) application for disability insurance benefits (“DIB”) and supplemental

    security income (“SSI”) under the Social Security Act (the “Act”). Cuttino filed

    objections to the R&R, ECF No. 24. For the reasons discussed below, the court adopts

    the R&R and affirms the decision of the Commissioner.

                                     I. BACKGROUND

           A. Procedural History

           Cuttino filed an application for DIB and SSI on January 24, 2013, alleging a

    disability onset date of November 27, 2012. Cuttino’s coverage under the Act expired on

    December 31, 2014 (“date of last insured”), meaning that Cuttino must establish that he




           1
             Andrew Saul is now the Acting Commissioner of Social Security. Pursuant to
    Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is automatically
    substituted for Nancy A. Berryhill, former Commissioner, as the defendant in this
    lawsuit.
                                                1
0:19-cv-01542-DCN       Date Filed 09/11/20      Entry Number 29        Page 2 of 19




    was “disabled” within the meaning of the Act on or before that date to be entitled to DIB

    and SSI. The Social Security Administration (“the Agency”) denied Cuttino’s

    application both initially and on reconsideration. Cuttino requested a hearing before an

    administrative law judge (“ALJ”), and ALJ Edward T. Morriss presided over a hearing

    held on April 23, 2015. In a decision issued on July 31, 2015 (the “2015 ALJ Decision”),

    the ALJ determined that Cuttino was not disabled within the meaning of the Act.

    Specifically, the ALJ determined that Cuttino had the residual function capacity (“RFC”)

    to perform “light work as defined in defined in 20 C.F.R. § 404.1567(b).” Tr. 25. In so

    finding, the ALJ accorded “little weight” to the opinions of Cuttino’s treating physician,

    Dr. David Baggett, and consultative psychologist, Dr. L. Randolph Waid. Tr. 27.

    Cuttino requested Appeals Council review of the 2015 ALJ Decision, and on January 19,

    2017, the Appeals Council denied further review, making the 2015 ALJ Decision the

    final decision of the Commissioner.

           Cuttino filed his first action seeking review of the 2015 ALJ Decision with this

    court on March 8, 2017. See Cuttino v. Berryhill, 0:17-cv-0645-DCN, ECF No. 1.

    Pursuant to 28 U.S.C. § 636 and Local Civ. Rule 73.02(B)(2)(a) (D.S.C.), that action was

    assigned to Magistrate Judge Gossett, who issued an R&R recommending that this court

    reverse the decision of the Commissioner and remand the matter because the ALJ failed

    to articulate specific reasons for his rejection of Dr. Baggett and Dr. Waid’s medical

    opinions (the “2018 R&R”). Tr. 871–86. The 2018 R&R specifically noted, “the court is

    unable to determine whether the ALJ’s decision is supported by the substantial evidence”

    because the ALJ offered only “cursory and conclusory statements” in according “little

    weight” to the opinions of Dr. Baggett and Dr. Waid. Tr. 881. Therefore, the 2018 R&R



                                                 2
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 3 of 19




    recommended remand with instructions that the ALJ reconsider the medical opinion

    evidence and articulate his evaluation of those opinions with specific reference to

    Cuttino’s medical record.

           On March 29, 2018, this court adopted the R&R as an order of the court (the

    “2018 Court Order”), reversed the decision of the Commissioner, and remanded the

    matter for further administrative action. 0:17-cv-0645-DCN, ECF No. 25. On July 2,

    2018, in accordance with the 2018 Court Order, the Appeals Council vacated the decision

    of the Commissioner and remanded the matter back to the same ALJ, Edward T. Morriss.

    The ALJ presided over a second hearing on January 9, 2019. In a decision issued on

    March 25, 2019, the ALJ again determined that Cuttino was not disabled (the “2019 ALJ

    Decision”), again according “little weight” to the opinions of Dr. Baggett and Dr. Waid.

           Cuttino filed his second complaint seeking review of the 2019 ALJ Decision in

    this court on May 28, 2019. ECF No. 1. Pursuant to 28 U.S.C. § 636 and Local Civ.

    Rule 73.02(B)(2)(a) (D.S.C.), the matter was assigned to Magistrate Judge Gossett, who

    issued an R&R on June 26, 2020, recommending that this court affirm the ALJ’s

    decision. ECF No. 23. On July 10, 2020, Cuttino filed objections to the R&R, ECF No.

    24, and on July 15, 2020, the Commissioner responded, ECF No. 25. As such, this

    matter is now ripe for the court’s review.

           B. Medical History

           The parties are familiar with Cuttino’s medical history, the facts of which are ably

    recited by the R&R. Therefore, the court dispenses with a lengthy recitation thereof and

    instead briefly recounts those facts material to its review of Cuttino’s objections to the

    R&R. In 2009, Cuttino was working for a waste disposal company when he injured his



                                                  3
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 4 of 19




    back and shoulders lifting an appliance. Cuttino was forty-two years old at the time of

    his alleged disability onset date. On his application for DIB and SSI, Cuttino stated that

    he suffered from “various back and shoulder problems” that limited his ability to work.

    Tr. 323. He has also been diagnosed with mental illnesses and limitations, including

    anxiety disorder, major depressive disorder, and cognitive deficiencies. Cuttino

    graduated from high school in 1989 and has over a decade of past relevant work as a

    sanitation truck driver.

           C. The 2019 ALJ Decision

           The Social Security Act defines “disability” as the “inability to engage in any

    substantial gainful activity by reason of any medically determinable physical or mental

    impairment which can be expected to result in death or which has lasted or can be

    expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

    § 423(d)(1)(A); 20 C.F.R. § 404.1505. The Social Security regulations establish a five-

    step sequential evaluation process to determine whether a claimant is disabled. See 20

    C.F.R. §§ 404.1520, 416.920. Under this process, the ALJ must determine whether the

    claimant: (1) is currently engaged in substantial gainful activity; (2) has a severe

    impairment; (3) has an impairment which equals an impairment contained in 20 C.F.R.

    § 404, Subpt. P, App’x 1, which warrants a finding of disability without considering

    vocational factors; (4) if not, whether the claimant has an impairment which prevents him

    or her from performing past relevant work; and (5) if so, whether the claimant is able to

    perform other work considering both his or her remaining physical and mental capacities

    (defined by his or her residual functional capacity) and his or her vocational capabilities

    (age, education, and past work experience) to adjust to a new job. See 20 C.F.R.



                                                  4
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29         Page 5 of 19




    § 404.1520; Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981). The applicant bears the

    burden of proof during the first four steps of the inquiry, while the burden shifts to the

    Commissioner for the final step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995)

    (citing Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992)). “If an applicant’s claim fails

    at any step of the [sequential evaluation] process, the ALJ need not advance to the

    subsequent steps.” Id. (citing Hunter, 993 F.2d at 35).

           To determine whether Cuttino was disabled at any point between his alleged onset

    date of November 27, 2012 and his date of last insured, December 31, 2014, the ALJ

    employed the statutorily required five-step evaluation process. At step one, the ALJ

    found that Cuttino did not engage in substantial gainful employment during the period

    between his alleged onset date and date of last insured. Tr. 793. At step two, the ALJ

    determined that Cuttino suffered from the following severe impairments: “degenerative

    disc disease of the cervical spine status-post surgery, left rotator cuff tendonitis status-

    post surgery, and mood disorder.” Id. At step three, the ALJ found that Cuttino’s

    impairments or combination thereof did not meet or medically equal one of the

    impairments listed in the Agency’s Listing of Impairments. Tr. 793–96. Before reaching

    the fourth step, the ALJ determined that Cuttino retained the residual functional capacity

    (“RFC”) to “perform light work as defined in 20 CFR [§] 404.1567(b) . . . .” Tr. 796. In

    so finding, the ALJ accorded “little weight” to the opinions of Dr. Baggett and Dr. Waid.

    Tr. 801–04. The ALJ found, at the fourth step, that Cuttino was unable to perform his

    past relevant work as a sanitation truck driver. Tr. 805. However, at step five, the ALJ

    determined that, based on his RFC, Cuttino could perform jobs that exist in significant

    numbers in the national economy. Tr. 805–06. Therefore, the ALJ concluded that



                                                   5
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29         Page 6 of 19




    Cuttino was not disabled under the meaning of the Act during the period at issue. Tr.

    807.

                                          II. STANDARD

           This court is charged with conducting a de novo review of any portion of the

    Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C.

    § 636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

    the Magistrate Judge. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985). The

    recommendation of the Magistrate Judge carries no presumptive weight, and the

    responsibility to make a final determination rests with this court. Mathews v. Weber, 423

    U.S. 261, 270-71 (1976). However, de novo review is unnecessary when a party makes

    general and conclusory objections without directing a court’s attention to a specific error

    in the Magistrate Judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th

    Cir. 1982). In the absence of a specific objection, the court reviews the R&R only for

    clear error. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

    2005) (citation omitted).

           Judicial review of the Commissioner’s final decision regarding disability benefits

    “is limited to determining whether the findings of the [Commissioner] are supported by

    substantial evidence and whether the correct law was applied.” Hays v. Sullivan, 907

    F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is “more than a mere scintilla of

    evidence but may be somewhat less than a preponderance. If there is evidence to justify

    a refusal to direct a verdict were the case before a jury, then there is ‘substantial

    evidence.’” Id. (quoting Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)). “[I]t is

    not within the province of a reviewing court to determine the weight of the evidence, nor



                                                   6
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29         Page 7 of 19




    is it the court’s function to substitute its judgment for that of the [Commissioner] if his

    decision is supported by substantial evidence.” Id. Where conflicting evidence “allows

    reasonable minds to differ as to whether a claimant is disabled, the responsibility for that

    decision falls on the [ALJ],” not on the reviewing court. Craig v. Chater, 76 F.3d 585,

    589 (4th Cir. 1996) (internal citation omitted). Although the court will not reweigh the

    evidence considered, the Commissioner’s findings of fact are not binding where they are

    based on an improper legal standard. Coffman v. Bowen, 829 F.2d 514, 519 (4th Cir.

    1987). While the district court’s role is limited, “it does not follow . . . that the findings

    of the administrative agency are to be mechanically accepted. The statutorily granted

    review contemplates more than an uncritical rubber stamping of the administrative

    action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969).

                                         III. DISCUSSION

            Cuttino lodges two objections to the R&R. First, Cuttino argues that the

    Magistrate Judge erred in finding that “the ALJ properly analyzed the medical opinion

    evidence.” ECF No. 24 at 2. And second, Cuttino argues that the Magistrate Judge erred

    in finding that the ALJ properly evaluated Cuttino’s subjective complaints about his

    symptoms and limitations. Id. at 7. The court addresses each in turn, finding that neither

    warrants reversal.

            A. Medical Opinion Evidence

            In the 2015 ALJ Decision, the ALJ accorded “little weight” to the medical

    opinions of Dr. Baggett and Dr. Waid. Tr. 27. In the 2018 Court Order, the court found

    that the ALJ failed to articulate permissible reasons for his evaluation, such that the court

    could not determine whether it was supported by substantial evidence. On remand, the



                                                   7
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 8 of 19




    ALJ again afforded the opinions of Dr. Baggett and Dr. Waid “little weight” in the 2019

    ALJ Decision. Tr. 801–804. Unlike the 2015 ALJ Decision, the 2019 ALJ Decision

    includes an eleven-paragraph explanation of the ALJ’s evaluation of the opinions of Dr.

    Baggett and Dr. Waid. Reviewing the 2019 ALJ Decision, the R&R concluded, “[W]hile

    reasonable minds could disagree based on this record, Cuttino has failed to demonstrate

    that the ALJ’s evaluation of [the medical] opinions is unsupported by the substantial

    evidence or based on an incorrect application of the law.” ECF No. 23 at 14. Now,

    Cuttino objects to the R&R on this ground, arguing that “the ALJ made the same error on

    remand in failing to properly evaluate the medical opinion evidence.” ECF No. 24 at 2.

    In other words, Cuttino argues that although the ALJ includes a “detailed rationale” for

    his evaluation of the medical opinion evidence, his decision to accord “little weight” to

    the opinions of Dr. Baggett and Dr. Waid is nonetheless improper. ECF No. 24 at 3. As

    such, Cuttino again asks the court to “remand[ ] with instructions for the ALJ to properly

    evaluate the opinion evidence.” ECF No. 24 at 7. The court discusses the law that

    governs an ALJ’s evaluation of medical opinion evidence and then discusses the opinion

    of each doctor in turn, agreeing with the R&R with respect to each.

                   1. Evaluation of Medical Opinion Evidence

           Regardless of the source, an ALJ must evaluate every medical opinion a claimant

    provides. 20 C.F.R. § 404.1527(c). Where a claimant provides an opinion from a

    “treating source”, the opinion is generally entitled to significant weight in the

    determination of disability under the treating physician rule. 20 C.F.R. § 404.1527(c)(2);

    see Mitchell v. Schweiker, 699 F.2d 185, 187 (4th Cir. 1983). In fact, the regulations

    demand that a medical opinion from a treating source be afforded “controlling weight”



                                                  8
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29         Page 9 of 19




    where it is “well-supported by medically acceptable clinical and laboratory diagnostic

    techniques and is not inconsistent with the other substantial evidence in [the] case

    record.” 20 C.F.R. § 404.1527(c)(2). “By negative implication, if a physician’s opinion

    is not supported by clinical evidence or if it is inconsistent with other substantial

    evidence, it should be accorded significantly less weight.” Craig v. Chater, 76 F.3d 585,

    590 (4th Cir. 1996). The Fourth Circuit has noted the treating physician rule’s good

    sense:

             treating physicians are given more weight . . . since these sources are likely
             to be the medical professionals most able to provide a detailed, longitudinal
             picture of [a claimant’s] medical impairment(s) and may bring a unique
             perspective to the medical evidence that cannot be obtained from the
             objective medical findings alone[].

    Lewis v. Berryhill, 858 F.3d 858, 867 (4th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c))

    (internal quotation marks omitted).

             Where an opinion is not entitled to deference under the treating physician rule, the

    ALJ still must apply several factors to determine the weight the opinion should be

    afforded. 20 C.F.R. § 404.1527(c)(2). Those factors are: (1) the length of the treatment

    relationship and the frequency of examination, (2) the nature and extent of the treatment

    relationship, (3) the supportability of the opinion, that is, the extent to which it is

    consistent with medical signs and laboratory findings, (4) the consistency of the opinions

    with the record and other opinions, (5) whether the physician is a specialist, and (6) other

    factors that tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2)–(6).

    The ALJ must give “good reasons” in the decision for his or her assignment of weight to

    a treating source’s opinion, 20 C.F.R. §§ 404.1527(c)(2), meaning that the decision

             must contain specific reasons for the weight given to the treating source’s
             medical opinion, supported by the evidence in the case record, and must be

                                                   9
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 10 of 19




            sufficiently specific to make clear to any subsequent reviewers the weight
            the adjudicator gave to the treating source’s medical opinion and the reasons
            for that weight.

     SSR 96-2P.

            The Fourth Circuit does not mandate an express discussion of each factor, and this

     court has held that “an express discussion of each factor is not required as long as the

     ALJ demonstrates that he applied the . . . factors and provides good reasons for his

     decision.” Hendrix v. Astrue, 2010 WL 3448624, at *3 (D.S.C. Sept. 1, 2010). A district

     court will not disturb an ALJ’s determination as to the weight assigned to a medical

     opinion, including the opinion of a treating physician, “absent some indication that the

     ALJ has dredged up ‘specious inconsistencies’ or has not given good reason for the

     weight afforded a particular opinion.” Craft v. Apfel, 164 F.3d 624, 624 (4th Cir. 1998)

     (per curiam) (unpublished table decision) (internal citation omitted).

                    2. Dr. Baggett

            Dr. Baggett treated Cuttino from at least November 2013 to December 2015. 2 Dr.

     Baggett provided three opinions. As an initial matter, the court addresses two of those

     opinions, the November 14, 2013 opinion and the December 11, 2015 opinion. Dr.

     Baggett’s November 14, 2013 opinion consists of a one-page, multiple choice-styled

     form. Under a prompt that stated, “Patient is:”, Dr. Baggett checked the box

     corresponding with a response that stated “not able to work in his or her occupation.” Tr.

     657. In response to a second “Patient is:” prompt, Dr. Bagget marked the box



            2
              From the record, it is unclear when exactly Dr. Baggett began treating Cuttino.
     The court need not determine the exact date on which the treatment relationship began,
     however, as Cuttino does not object to the R&R’s characterization of the treatment
     relationship and it is undisputed that Dr. Baggett is a “treating physician” for the
     purposes of the Act.
                                                  10
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29         Page 11 of 19




     corresponding with a response that stated “permanently and totally disabled.” Id. Dr.

     Baggett’s December 11, 2015 opinion is a nearly identical form on which Dr. Baggett

     checked the same boxes in response to the same questions. Tr. 1119. As an initial

     matter, the court notes that the ALJ’s decision to afford little weight to these opinions is

     proper. The regulations make clear that the ultimate determination of disability is

     reserved to the Commissioner and that statements by medical sources that a claimant is

     “disabled” or “unable to work” do not warrant “special significance.” 20 C.F.R.

     § 416.927(d). Dr. Baggett’s November 13, 2014 and December 11, 2015 opinions are

     nothing more than ultimate determinations of disability. As such, the ALJ did not err in

     affording them “little weight.”

            Dr. Baggett’s third opinion, dated May 27, 2015, provides more substantive

     opinion evidence concerning Cuttino’s ability to work in light of his impairments. Dr.

     Baggett’s May 27, 2015 opinion is an eight-page questionnaire in which Dr. Baggett

     checked boxes corresponding to various limitations on Cuttino’s ability to work. Tr.

     711–18. For example, one prompt asks Dr. Baggett to assess how long Cuttino could

     spend standing and/or walking in a normal workday, in response to which Dr. Baggett

     marked the box indicating “less than 2 hours in an 8-hour workday.” Tr. 714. In

     according “little weight” to this opinion, the ALJ stated, “The extent of the limitations

     reported by Dr. Baggett are not supported by findings in his own treatment notes, which

     as reflected above in this decision have been generally unremarkable.” Tr. 801–02. The

     ALJ specifically noted the lack of supporting evidence in the longitudinal record:

            In particular, while Dr. Baggett’s May 2015 opinion reflects that [Cuttino]
            should use a cane and that he could sit, stand, and/or walk less than two
            hours each in an 8-hour day, Dr. Baggett’s treatment notes do not document
            observations that [Cuttino] had an abnormal gait or that [Cuttino] exhibited

                                                  11
0:19-cv-01542-DCN        Date Filed 09/11/20         Entry Number 29          Page 12 of 19




             difficulty sitting or standing. Dr. Baggett’s treatment notes do not
             document abnormal findings relating to strength which would support the
             use o[f] a cane or the sitting, standing, walking, pushing, or pulling
             limitations in his opinion . . . . Finally, in giving little weight to Dr. Baggett’s
             opinions regarding [Cuttino]’s physical limitations, I note that for the
             reasons discussed above in this decision, the overall evidence is consistent
             with a conclusion that [Cuttino] can perform the physical demands of his
             assigned residual function capacity.

     Tr. 802.

             The ALJ also discussed evidence that supported his assessment of Cuttino’s RFC,

     that is, evidence contrary to Dr. Baggett’s May 27, 2015 opinion. For example, the ALJ

     stated that

             Dr. Baggett’s treatment records [ ] document rather benign musculoskeletal
             findings. Notably, they do not document findings relating to [Cuttino]’s
             spine or left shoulder such as swelling or abnormal strength, range of
             motion, or sensory findings. Dr. Baggett even noted repeatedly that
             [Cuttino] was doing quite well. Dr. Baggett’s treatment records further
             reveal that a May 2013 x-ray scan of [Cuttino]’s left shoulder was negative.
             A May 2013 x-ray of [Cuttino]’s cervical spine showed his history of prior
             cervical surgery but was otherwise unremarkable except for progressive
             degenerative spur formation at C4-5 and C6-7 associated with mild disc
             space narrowing.

     Tr. 798. The ALJ also noted that consultative examinations produced further evidence

     contrary to Dr. Baggett’s opinion:

             The clinical findings of the consultative examiners are consistent with a
             conclusion that [Cuttino] can perform the exertional demands of light work.
             In particular, in December 2013, consultative examiner Temisan
             Etikerentse, M.D., reported [Cuttino] to have no motor or sensory deficits.
             He documented no strength deficits[,] and he specifically noted [Cuttino] to
             have 5/5 grip strength in both hands. In May 2014, consultative examiner
             Darlene Bernard, M.D., reported [Cuttino] to have tenderness over the
             trapezius muscles and cervical spine but documented [Cuttino] to have 5/5
             motor strength in his bilateral upper and lower extremities. Dr. Bernard did
             not report [Cuttino] to have any sensory deficits.

             As such, the ALJ properly articulated the reasons that underlie his evaluation,

     explaining that Dr. Baggett’s opinion is both “not supported by clinical evidence” and

                                                     12
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29        Page 13 of 19




     “inconsistent with other substantial evidence.” Craig, 76 F.3d at 590. Therefore, the

     ALJ’s decision to accord “little weight” to Dr. Baggett’s May 27, 2015 opinion is based

     on a proper application of the law. See id. (“[I]f a physician’s opinion is not supported

     by clinical evidence or if it is inconsistent with other substantial evidence, it should be

     accorded significantly less weight.”). For the same reason, i.e. because contrary evidence

     exists in the record, the ALJ’s evaluation of Dr. Baggett’s opinion is supported by

     substantial evidence.

            In his objection, Cuttino points the court to several portions of the record that

     might support the limitations Dr. Baggett espouses in his opinion. For example, Cuttino

     notes that Dr. Baggett’s opinion is supported by “the opinions from Dr. Samuel Rosen

     following a psychiatric evaluation and Dr. Waid following neuropsychological

     evaluations, statements from two vocational witnesses, Dr. Benson Hecker and Mr.

     David Price, along with 2012 treatment notes from Dr. Keffer and a December 2013 note

     from Dr. Etikerentse documenting antalgic gait and ambulation with a cane.” ECF No.

     24 at 2–3 (internal quotation marks omitted). To be sure, there exists evidence in the

     record that would support Dr. Baggett’s May 27, 2015 opinion. However, the practice of

     reweighing the evidence that was before the ALJ is beyond the purview of this court. As

     the R&R correctly noted, judicial review of an ALJ’s determination is limited to two

     inquiries: whether the ALJ applied the correct law and whether the ALJ’s determination

     is supported by substantial evidence. See Hays, 907 F.2d at 1456. The court agrees with

     the R&R’s contention that “reasonable minds could disagree” with the ALJ’s evaluation

     of Dr. Baggett’s opinion. But, as the R&R was, the court is constrained by the limited

     nature of its role. The record contains evidence that tends to contradict Dr. Baggett’s



                                                   13
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29         Page 14 of 19




     opinion and the ALJ properly relied upon such evidence. As such, the ALJ’s evaluation

     of Dr. Baggett’s opinion is both based on a proper application of the law and supported

     by substantial evidence. See Craft, 164 F.3d at 624 (“An ALJ’s determination as to the

     weight to be assigned to a medical opinion will generally not be disturbed absent some

     indication that the ALJ has dredged up specious inconsistencies [ ] or has not given good

     reason for the weight afforded a particular opinion.”). Finding that the ALJ’s evaluation

     passes muster under the both relevant inquiries, the court will not disturb it.

                    3. Dr. Waid

            Unlike Dr. Baggett, Dr. Waid qualifies as a consultative medical source, not a

     treating source, such that his opinions do not implicate the treating physician rule.

     Nevertheless, regulations to the Act impose a duty upon an ALJ to consider a non-

     treating medical source’s opinion pursuant to the factors articulated in 20 C.F.R.

     § 404.1527(c) and recapitulated above. Dr. Waid, a psychologist, provided several

     opinions as to Cuttino’s mental limitations, which arose from Dr. Waid’s review of

     Cuttino’s medical records as well as consultations with Cuttino on January 30, 2013;

     February 15, 2013; March 7, 2013; and April 28, 2015. Dr. Waid provided dozens of

     pages of findings with respect to Cuttino’s mental limitations on his ability to work.

     Relevant here, Dr. Waid opined that Cuttino’s “ability to complete a normal workday and

     workweek without interruptions from psychologically based symptoms” was “markedly

     limited.” Tr. 682. Similarly, Dr. Waid noted that clinical tests and a review of Cuttino’s

     medical history revealed Cuttino “to have significant compromise in his cognitive

     functioning particularly with regard to attention/concentration and executive

     functioning,” which Dr. Waid concluded renders Cuttino “deficient” in terms of



                                                  14
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 15 of 19




     “learning/memory capacities” and “pose[s] a significant additional obstacle to Mr.

     Cuttino’s ability to return to any type of gainful employment . . . .” Tr. 656.

            The ALJ afforded Dr. Waid’s opinions “little weight”, concluding that “[t]he

     degree of mental limitations Dr. Waid reported and indicated [Cuttino] to have are not

     consistent with the overall evidence of record or fully supported by his own findings.”

     Tr. 804. In so finding, the ALJ noted both the absence of supporting evidence and the

     existence of contrary evidence in the record:

            For example, while [Cuttino] told Dr. Waid that he had been diagnosed with
            a learning disability and attention deficit hyperactivity disorder, the
            evidence does not contain education records or treatment records
            confirming [Cuttino]’s report. The record also does not contain education
            records corroborating [Cuttino]’s report to Dr. Waid that he received
            specialized education while in school. [Cuttino]’s school transcript,
            however, reflects mostly passing grades from elementary school through
            high school. The grades on [Cuttino]’s school transcript are inconsistent
            with [Cuttino]’s rather poor performance on academic achievement testing
            administered by Dr. Waid and Mr. Price. Likewise, while [Cuttino] earned
            a full-scale IQ score of 75 in 2013, his April 2011 IQ score of 84 and his
            April 2015 full-scale IQ score of 82 are more consistent with [his] history
            of a 12th grade education and performing semiskilled work.

     Id. (internal citations to the record omitted). The ALJ also discredited Dr. Waid’s

     opinion, in part, based on the lack of treatment relationship between Dr. Waid and

     Cuttino.

            The court agrees with the R&R’s conclusion that “Cuttino has failed to

     demonstrate that the ALJ’s evaluation of [this] opinion[ ] is unsupported by substantial

     evidence or based on an incorrect application of the law.” ECF No 23 at 14. The ALJ’s

     evaluation reflects direct consideration of the factors promulgated under § 404.1527(c).

     For example, the ALJ considered the length and nature of the treatment relationship, the

     extent to which the opinion is consistent with the other medical opinion evidence, and the



                                                  15
0:19-cv-01542-DCN        Date Filed 09/11/20       Entry Number 29       Page 16 of 19




     extent to which the opinion is consistent with objective data and findings. As such, the

     ALJ applied the correct law in reaching his determination. Moreover, there is substantial

     evidence in the record, articulated above, that contradicts the mental limitations reflected

     in Dr. Waid’s opinions. Again, Cutino points the court to evidence in the record that

     supports Dr. Waid’s opinions. 3 And again, the court must note that the limited nature of

     its review precludes the court from reweighing evidence to arrive at a conclusion

     different from the one reached by the ALJ. Finding that substantial evidence supports the

     ALJ’s evaluation, the court’s inquiry ends. See Johnson v. Barnhart, 434 F.3d 650, 653

     (4th Cir. 2005) (“In reviewing for substantial evidence, we do not undertake to reweigh

     conflicting evidence, make credibility determinations, or substitute our judgment for that

     of the [ALJ].”). Because the court finds that the ALJ’s evaluation of the medical opinion

     evidence is based upon a correct application of the law and is supported by substantial

     evidence, the court overrules Cuttino’s first objection. 4




            3
               Cuttino also argues that Dr. Baggett’s diagnosis of “recurrent major depression”
     supports Dr. Waid’s opinion. ECF No. 24 at 6. With respect to Dr. Baggett’s opinions as
     to Cuttino’s mental limitations, the ALJ accorded little weight to the opinions for the
     reasons discussed above, as well as the fact that Dr. Baggett is a physician, and not a
     specialist in mental illness. See Tr. 802. The court notes that this is a proper factor to
     consider under the regulations. See 20 C.F.R. §§ 404.1527(c)(5) (permitting an ALJ to
     consider whether the medical source is a specialist).
             4
               Cuttino also takes issue with the R&R’s citation to an unpublished district court
     opinion, Williams-Wright v. Colvin, 2014 WL 117228 (W.D.N.C. Jan. 10, 2014). The
     R&R provides citation to Williams-Wright to support the following proposition: “[T]o
     the extent that [Dr. Baggett and Dr. Waid] simply opined that Cuttino was disabled, the
     issue of whether a claimant is disabled is reserved to the Commissioner, and opinions by
     medical sources on that point are not entitled to special significance.” ECF No. 23 at 15.
     Mistakenly, Cuttino equates this conclusion to a finding that all of Dr. Waid’s opinions
     are conclusive and not entitled to deference for that reason. Not so. The R&R held that
     Williams-Wright applies only “to the extent that” Dr. Waid’s opinions are ultimate
     opinions on the issue of disability. Id. To the extent the opinions constituted more
     substantive medical findings, the R&R found that the ALJ properly accorded “little
                                                   16
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 17 of 19




            B. Cuttino’s Subjective Complaints

            Cuttino argues that “the ALJ’s rationale for discounting Mr. Cuttino’s allegations

     [of subjective complaints] embodies error and is not linked to substantial evidence[.]”

     ECF No. 24 at 7. Within this general objection, Cuttino asserts two specific objections

     that warrant de novo review. First, Cuttino argues that the ALJ’s finding that “no

     [healthcare] provider has recommended more than conservative management for

     [Cuttino’s] physical impairments” since his spine surgeries, Tr. 797, “is simply

     incorrect.” ECF No. 24 at 8. To support his contention, Cuttino notes that his physician

     performed a steroid injection in 2017, Tr. 1100, recommended a back brace, and

     prescribed Norco, a “strong prescription pain medication that contains an opioid,” ECF

     No. 24 at 8 (citing Tr. 1098). Contrary to Cuttino’s argument and in accordance with the

     ALJ’s evaluation, however, the Fourth Circuit considers such treatments “conservative.”

     Sharp v. Colvin, 660 F. App’x 251, 259 (4th Cir. 2016) (finding a treatment plan that

     included “injections, pain medication, and physical therapy” to be “conservative”).

     Because the law reveals that the ALJ’s finding is not “simply incorrect”, the court

     overrules the objection.

            Second, Cuttino argues that the ALJ erred in relying on Cuttino’s failure to seek

     free or low-cost health treatment, noting that a claimant’s failure to pursue treatment

     based on their inability to afford it is “a poor reason to reject mental complaints.” ECF

     No. 24 at 9. To be sure, Cuttino’s statement of the law on this point is correct. It is well

     settled that a claimant for Social Security benefits should not be “penalized for failing to




     weight” to those opinions based on the existence of substantial contrary evidence in the
     record. The court agrees.
                                                  17
0:19-cv-01542-DCN       Date Filed 09/11/20       Entry Number 29        Page 18 of 19




     seek treatment [he] cannot afford.” Lovejoy v. Heckler, 790 F.2d 1114, 1117 (4th Cir.

     1986). As the Fourth Circuit stated in Gordon v. Schweiker, 725 F.2d 231, 237 (4th Cir.

     1984), “[i]t flies in the face of the patent purposes of the Social Security Act to deny

     benefits to someone because he is too poor to obtain medical treatment that may help

     him.” The regulations reflect this law, commanding that where a claimant has not

     pursued medical treatment because of a lack of financial resources, an ALJ must not draw

     “any inferences about an individual’s symptoms and their functional effects” from the

     failure to pursue medical treatment “without first considering any explanations that the

     individual may provide . . . .” SSR 96–7p.

            Cuttino’s application of the law, on the other hand, misses the mark because the

     ALJ did not penalize Cuttino for his inability to afford treatment and specifically

     considered Cuttino’s inability to pay for medical services. Tr. 797 (“At the outset I note

     that [Cuttino] testified that he did not have health insurance prior to receiving Medicaid

     beginning in approximately December 2018. Accordingly, I acknowledge that

     [Cuttino’s] uninsured status may have had some impact on the frequency of treatment he

     has received during the time period at issue.”). Because Cuttino testified that he could

     not afford to seek treatment, the ALJ considered whether Cuttino sought no-cost or low-

     cost treatment, not whether Cuttino sought treatment that he could not afford. Id.

     (“[T]here is no indication that [Cuttino] has sought treatment from any no-cost to low-

     cost mental health professionals who are commonly known to be available in his

     community.”). Therefore, the court finds that the ALJ complied with the law by “first

     considering [Cuttino’s] explanation” for failing to seek treatment, SSR 96–7p, and by not




                                                  18
0:19-cv-01542-DCN       Date Filed 09/11/20     Entry Number 29        Page 19 of 19




     penalizing Cuttino “for failing to seek treatment [he could] not afford.” Lovejoy, 790

     F.2d at 1117. As such, the court rejects Cuttino’s second objection.

                                       IV. CONCLUSION

            For the foregoing reasons the court ADOPTS the R&R and AFFIRMS the final

     decision of the Commissioner.

            AND IT IS SO ORDERED.




                                          DAVID C. NORTON
                                          UNITED STATES DISTRICT JUDGE

     September 11, 2020
     Charleston, South Carolina




                                                19
